NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEI ZHANG,                                      No.    19-72544

                Petitioner,                     Agency No. A087-817-708

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Wei Zhang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s

particularly serious crime determination. Avendano-Hernandez v. Lynch, 800 F.3d

1072, 1077 (9th Cir. 2015). We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny in part and grant in part the petition for review, and we remand.

      We do not consider the country conditions evidence Zhang references in his

opening brief that is not part of the administrative record. See Fisher v. INS, 79

F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      The agency did not abuse its discretion in determining Zhang’s conviction

under California Penal Code § 273.5 was a particularly serious crime that barred

him from eligibility for asylum and withholding of removal, where it applied the

appropriate factors to weigh the seriousness of the crime in a case-specific inquiry.

See Avendano-Hernandez, 800 F.3d at 1077 (“Our review is limited to ensuring

that the agency relied on the appropriate factors and proper evidence to reach [its]

conclusion.” (internal quotation marks and citations omitted)); see also 8 U.S.C.

§§ 1158(b)(2)(A)(ii), 1231(b)(3)(B)(ii); 8 C.F.R. § 1208.16(d)(2). We do no reach

Zhang’s additional contentions as to his eligibility for asylum and withholding of

removal because the BIA did not deny relief on those grounds. See Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the court’s review is limited to the




                                          2                                   19-72544
actual grounds relied upon by the BIA). Thus, Zhang’s asylum and withholding of

removal claims fail.

      As to Zhang’s CAT claim, it appears the agency misstated the record when it

found there is no indication in the country conditions evidence that house church

members have been tortured while in detention. See Diaz-Reynoso v. Barr, 968

F.3d 1070, 1089 (9th Cir. 2020) (“CAT’s implementing regulations require the

agency to consider all evidence relevant to the possibility of future torture, and we

have reversed where the agency has failed to do so.” (internal quotation marks and

citations omitted)); Cole v. Holder, 659 F.3d 762, 771-72 (9th Cir. 2011)

(indications of the agency’s failure to properly consider all of the relevant evidence

“include misstating the record.”). Thus, we grant the petition for review as to

Zhang’s CAT claim and remand for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18, (2002) (per curiam).

      Zhang’s removal is stayed pending a decision by the BIA.

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW DENIED in part, GRANTED in part;

REMANDED.




                                          3                                    19-72544